TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00369-CR



                                  Crae Robert Pease, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
            NO. 720828, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due October 30, 2006. The brief has not been received, no

extension of time has been requested, and appellant’s retained attorney, Mr. Dal Ray Ruggles, did

not respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

Clerk of this Court for filing as a supplemental record no later than January 19, 2007.

Rule 38.8(b)(3).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: December 15, 2006

Do Not Publish




                                                 2